IN THE SUPREME COURT OF PENNSYLVANIA
                                   MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    :   No. 61 MM 2020

                      Respondent


               v.



 DAVON D. WILLIAMS,

                      Petitioner


                                         ORDER



PER CURIAM

      AND NOW, this 29th day of April, 2020, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED.             Counsel is DIRECTED to file a

Petition for Allowance of Appeal within 15 days, subject to any applicable filing extensions

conferred due to the COVID-19 pandemic. See 533 Judicial Administration Docket.